internal_revenue_service number info release date index number -------------------- ----------------------------------- ------------------------------ ------------------------------- re ------------------------------- department of the treasury washington dc person to contact ------------------- id no ------------- telephone number --------------------- refer reply to cc psi b01 - genin-138350-03 date feb sec_1362 a of the internal_revenue_code provides that a small_business dear --------------- dear --------------- we are answering your correspondence requesting late qsst election relief for the above named taxpayer pursuant revproc_98_55 relief is not available for the taxpayer pursuant to revproc_98_55 as well as under revproc_2003_43 revproc_98_55 is not applicable because the trust does not meet the requirements for eligibility found in sec_4 furthermore relief is also not available under revproc_2003_43 due to the trust’s failure to meet the eligibility requirements under sec_4 although we are unable to respond to your request as submitted this letter provides information relating to your request corporation can elect to be treated as an s_corporation sec_1361 states that the term small_business_corporation means a domestic_corporation which is not an ineligible_corporation and which does not have a more than members b have as a shareholder a person other than an estate a_trust described in subsection c or an organization described in subsection c who is not an individual c have a nonresident_alien as a shareholder and d have more than one class of stock sec_1361 provides in relevant part that a_trust all of which is treated as owned by an individual who is a citizen or resident_of_the_united_states is a_trust that is permitted to be a shareholder of an s_corporation means a_trust a the terms of which require that i during the life of the current income_beneficiary there was only be one income_beneficiary ii any corpus distributed during the life of the current income_beneficiary may be distributed only to such beneficiary iii the income_interest of the current income_beneficiary in the trust shall terminate on the earlier of such beneficiary’s death or the termination of the trust and iv upon the termination of the trust during the life of the current income_beneficiary the trust shall distribute all of its assets to such beneficiary and b all of the income within the meaning of sec_643 of which is distributed or required to be distributed currently to one individual who is a citizen or resident_of_the_united_states with respect to which a beneficiary makes an election such trust shall be treated as a_trust described in sec_1361 allowing certain trusts to be eligible shareholders of an s_corporation sec_1361 of the code states that in the case of a qualified_subchapter_s_trust sec_1361 of the code provides that the term qualified_subchapter_s_trust sec_1362 of the code states that an election under sec_1362 shall be sec_1362 of the code states that if an election under sec_1362 by any genin-138350-03 terminated whenever at any time on or after the first day of the first taxable_year for which the corporation is an s_corporation such corporation ceases to be a small_business_corporation corporation was terminated under sec_1362 or the secretary determines that the circumstances resulting in such ineffectiveness or termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in such termination steps were taken so that the corporation is a small_business_corporation the corporation and each person who was a shareholder in the corporation at any time during the period specified agrees to make such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in such ineffectiveness or termination such corporation shall be treated as an s_corporation during the period specified by the secretary an official finding of an inadvertent termination as well as permission to file a late qsst if you decide to submit a formal request for a private_letter_ruling please follow the election are granted in private letter rulings the information forwarded to our office is insufficient for us to process a private_letter_ruling request the procedures for requesting a private_letter_ruling are set forth in revproc_2003_1 copy enclosed in addition taxpayers must submit a user_fee along with their ruling_request the standard user_fee for a private_letter_ruling is dollar_figure however taxpayers with gross_income of less than dollar_figure million on their tax_return for the most recent 12-month taxable_year qualify for a reduced user_fee in the amount of dollar_figure if you qualify for the reduced fee you must include a statement claiming that your gross_income for the last 12-month taxable_year was less than one million dollars sample format provided in appendix b of revproc_2003_1 your request should include all required procedural statements a check for the user_fee and any documents that substantiate your intent to be an s_corporation from inception please refer your request to our office by adding the following to the address direct to cc psi attn cc pa t p o box ben franklin station washington dc please keep this letter with your tax records and feel free to provide a copy of it to your room authorized representative we hope that the above information proves helpful s dianna k miosi dianna k miosi chief branch associate chief_counsel passthroughs and special industries enclosures revproc_2003_1 sincerely yours
